ORDER
PER CURIAM.
Lonnie Snelling (Plaintiff) appeals the judgment of the Circuit Court of the City of Saint Louis denying his fifth motion to set aside the circuit court’s orders and *903judgment dismissing Plaintiff’s claim. On appeal, Plaintiff asserts that the circuit court erred by denying his motion to set aside the orders and judgment of dismissal because (1) the record does not establish failure to prosecute; (2) the order was entered without affording Plaintiff a hearing on the issue of an alleged subpoena; (3) Plaintiff was not afforded a meaningful opportunity to be heard on his objections in violation of his due process rights; and (4) the prior orders and judgment dismissing Plaintiffs claim were procured through misconduct and are void. We affirm.
We have reviewed Plaintiff’s brief and the record on appeal and conclude that the circuit court did not err by denying Plaintiffs motion to set aside the orders and judgment dismissing Plaintiffs claim. An extended opinion would have no prece-dential value.
We affirm the judgment pursuant to Rule 84.16(b).